; 824 N. Market Street Suite 800
Calling of the Law Wilmington, DE 19801-4939

ATTORNEYS AT LAW 302.888.4554 Fax 302.888.1696 schnader.com

October 4, 2019

Richard A. Barkasy
E-Mail: rbarkasy@schnader.com

VIA ELECTRONIC FILING

The Honorable Richard G. Andrews

United States District Court for the
District of Delaware

J. Caleb Boggs Federal Building

844 N. King Street, Unit 9, Room 6325

Wilmington, DE 19801-3555

Re: In re: Center City Healthcare, LLC, et al.,
Case No. 19-cv-1711-RGA

Dear Judge Andrews:

Our firm represents the Commonwealth of Pennsylvania Department of Health
(“DOH”). I am writing in connection with the Debtors’ Emergency Motion to Extend Status Quo
of Sale Order or, in the Alternative, for Reconsideration or Modification of Order Granting Stay
Pending Appeal (the “Motion”) to correct Mr. Minuti’s characterization of a written
communication from DOH to the Debtors.

Mr. Minuti represented that the Debtors were advised this morning that
representatives of DOH, who are on site at Hahnemann University Hospital, intend to “pull” the
hospital license today. That is not quite accurate. The communication was by e-mail, and it said
“J hope you are well. I wanted to communicate to you directly the steps the Department is taking
today regarding Hahnemann’s Hospital License. The surveyors will take the paper license from
the facility when they leave today. They will also take the CLIA certificate and the DHS/BHU
license. At this time, the hospital license will remain active in our system and the closure survey
will remain open. Please let me know if you have any questions.” (emphasis added) A copy of
the e-mail is attached.

Respectfully,
/s/ Richard A. Barkasy

Richard A. Barkasy (DE Bar No. 4683)
For SCHNADER HARRISON SEGAL & LEWIS LLP

Attachment

Schnader Harrison Segal & Lewis LLP
Schnader | 28.0
ATTORNEYS AT LAW
The Honorable Richard G. Andrews
October 4, 2019
Page 2

cc: Mark Minuti, Esquire
Jeffrey C. Hampton, Esquire
Counsel for Thomas Jefferson University Hospitals, Inc.
Counsel for United States of America
David Smith, Esquire
From: Kurish, Sarah <skurish@pa.gov>
Sent: Friday, October 4, 2019 11:50 AM

To: Miriam Hogan <Miriam.Hogan@americanacademic.com>
Cc: Kyle Kramer <KKramer@askphc.com>; Koltash, Jonathan D. <jokoltash@pa.gov>; Kostelac, Yvette

<ykostelac@pa.gov>; Coble, Susan <sucoble@pa.gov>
Subject: PA DOH License

Hi Miriam,

| hope you are well. | wanted to communicate to you directly the steps the Department is taking today
regarding Hahnemann’s Hospital License. The surveyors will take the paper license from the facility
when they leave today. They will also take the CLIA certificate and the DHS/BHU license. At this time,
the hospital license will remain active in our system and the closure survey will remain open. Please let
me know if you have any questions.

Thank you,

Sarah N. Kurish | Assistant Counsel
Pennsylvania Department of Health | Office of Legal Counsel
625 Forster Street | Harrisburg, PA 17120 - 0701

Phone: 717.783.2500 | Fax: 717.705.6042

vww.health.stat j

PRIVILEGED AND CONFIDENTIAL COMMUNICATION

The information transmitted is intended only for the person or entity to whom it is addressed and may
contain confidential and/or privileged material. Any use of this information other than by the intended
recipient is prohibited. If you receive this message in error, please send a reply e-mail to the sender
and delete the material from any and all computers. Unintended transmissions shall not constitute
waiver of the attorney-client or any other privilege.
